Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 10504273. 
17131472
1
18
Patent 10504273
1,2
1, 2


17131472 Claim 1
Patent No. 10504273 Claim 1
1. A method comprising:

identifying a declarative representation of a material to be rendered, the declarative
representation including 

a first expression tree;
creating a reduced complexity declarative representation of the material by 

applying one or more term rewriting rules to the declarative representation of the material,

wherein the reduced complexity declarative representation of the material includes a second expression tree having a reduced complexity with respect to the first expression tree; and





returning the reduced complexity declarative representation of the material.



identifying a declarative representation of a material to be rendered, the declarative representation including expressions representing a structural part in the material as one or more functions defining a distribution of light as it interacts with the material;


creating a reduced complexity declarative representation of the material by:
traversing the expressions, and
applying one or more term rewriting rules to the


returning the reduced complexity declarative representation of the material.


Patent No. 10504273 Claim 2

2. The method of claim 1, wherein the declarative representation includes an expression tree or a directed acyclic graph (DAG) having a first complexity, and wherein the reduced complexity declarative representation of the material includes one of an expression tree or a directed acyclic
graph (DAG) having a second complexity that is reduced with respect to the first complexity.
17131472 Claim 18
Patent No. 10504273 Claim 1
18. A method comprising:

identifying a declarative representation of a material to be rendered, the declarative
representation including 

a first directed acyclic graph (DAG);



creating a reduced complexity declarative representation of the material by applying one
or more term rewriting rules to the declarative representation of the material,


wherein the reduced complexity declarative representation of the material includes a second DAG having a reduced complexity with respect to the first DAG; and



returning the reduced complexity declarative representation of the material.

1. A method comprising:

identifying a declarative representation of a material to be rendered, the declarative representation including expressions representing a structural part in the material as one or more functions defining a distribution of light as it interacts with the material;


creating a reduced complexity declarative representation of the material by:
traversing the expressions, and
applying one or more term rewriting rules to the
expressions during the traversing of the expressions, wherein at least one term rewriting rule of the one or more term rewriting rules includes a pattern that when matched to a sub-expression of one of the expressions replaces the one of the expressions with a replacement expression determined at least in part from the term rewriting rule; and

returning the reduced complexity declarative representation of the material.


Patent No. 10504273 Claim 2

2. The method of claim 1, wherein the declarative representation includes an expression tree or a directed acyclic graph (DAG) having a first complexity, and wherein the reduced complexity declarative representation of the material includes one of an expression tree or a directed acyclic
graph (DAG) having a second complexity that is reduced with respect to the first complexity.


Although the claims at issue are not identical, they are not patentably distinct 
from each other. For example, Claim 1,2 of Patent No 10504273 discloses " an expression tree or a directed acyclic graph (DAG) having a first complexity, and wherein the reduced complexity declarative representation of the material includes one of an expression tree or a directed acyclic graph (DAG) having a second complexity that is reduced with respect to the first complexity." while Application 16662539 Claim 1 discloses "creating a reduced complexity declarative representation of the material …the declarative representation including a first expression tree; creating a reduced complexity declarative representation of the material by … wherein the reduced complexity declarative representation of the material includes a second expression tree having a reduced complexity with respect to the first expression tree;". It is obvious to a person with ordinary skill in the art that, the expression tree or DAG with a second reduced complexity is a second expression tree having a reduced complexity. Therefore, Patent No 10504273 Claim 1&2 discloses all limitations of Application 17131472 Claim 1.


Allowable Subject Matter
Claim 1 is allowable if the double patenting rejection is overcome.

Regarding Claim 1, it recites “...identifying a declarative representation of a material to be rendered, the declarative representation including a first expression tree;
creating a reduced complexity declarative representation of the material by applying one or more term rewriting rules to the declarative representation of the material, wherein the reduced complexity declarative representation of the material includes a second expression tree having a reduced complexity with respect to the first expression tree; and
returning the reduced complexity declarative representation of the material.” in the context of Claim 1.
Kettner et al (US20140267340), abstract, the invention describes a material representation data structure and a method of representing a material for digital image synthesis. The data structure is used in graphics processing subsystem.
[0007], another aspect provides method of representing a material in a scene for rendering, including: (1) declaring an instance of the material having a parameter, (2) mapping the instance to a material definition, and (3) employing the parameter in translating the material definition into at least one property, stored in a declarative material representation in memory.
Manikutty (US20040064466), abstract, the invention describes methods for executing database commands include receiving a database command that includes an XML component operation that operates on an XML construct that is based on a first set 
Smits (US8269772), abstract, the invention describes a system, apparatus, and method for rendering images as part of the production of animated features by generating an image of a surface or set of surfaces by modeling the reflection of light from the surface or set of surfaces. The invention may be used to provide a visually appealing and sufficiently realistic image of a surface or set of surfaces for use in production scale rendering, while requiring fewer computational resources than typically required by a strict physical model. 
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 1. Therefore, Claim 1 is allowable over prior art if the double patenting rejection is overcome.
Claims 2-17 depend from Claim 1 with respective additional limitations. Therefore, Claims 2-17 are allowable over prior art if the double patenting rejection is overcome.
Claim 18 recite similar limitations as discussed above with regard to claim 1. Therefore, claim 18 is allowable over prior art if the double patenting rejection is overcome.
Claims 19-28 depend from Claim 18 with respective additional limitations. Therefore, Claims 19-28 are allowable over prior art if the double patenting rejection is overcome.
Claim 29 recite similar limitations as discussed above with regard to claim 1. Therefore, claim 29 is allowable over prior art.
Claim 30 recite similar limitations as discussed above with regard to claim 1. Therefore, claim 30 is allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Xin Sheng/Primary Examiner, Art Unit 2611